  Case 2:19-cv-08583-VAP-FFM Document 21 Filed 01/27/20 Page 1 of 2 Page ID #:76
       :ase 2:19-cv-08583-VAP-FFM   Document 8 Filed 10/08/19 Page 1 of 2 Page ID #:2~




                                                                        FILED
 1     NICOLA T. HANNA                                       CLERK, U.S. DISTRICT COURT
       United States Attorney
 2     BR,~INDON D. FOX
       Assistant United States Attorney
                                                                 JAN 2 72020
 3     Chief, Criminal Division
       STEVEN R. WELK                                              DISTRICT
 4     Assistant United States Attorney
       Chief, Asset Forfeiture Section
 5     BRENT A. WHITTLESEY (Cal. Bar No. 73493)
       Assistant United States Attorney
 6
       Asset Forfeiture Section
 7           Federal Courthouse, 14th Floor
             312 North Spring Street
 8           Los Angeles, California 9Q~12
             Telephone: (213) 894-5421
 9           Facsimile: (213) 894- 142
             E-mail: Brent.Whitt2esey@usdoj.gov
10
       Attorneys for Plaintiff
11     UNITED STATES OF AMERICA

12
                            UNITED STATES DISTRICT COURT
13
                      F'OR THE CENTRAL DISTRICT Off' CALIFORNIA
14 I
                                     WESTERN DIVISON
15
       JNITED STATES OF AMERICA,               Case No. 2:i9-cv-os5s3-VAP-FFM
16
                   Plaintiff,                  WARRANT
17
                       v.
18
       $3, 430,286.72 IN BANK FCJNBS,
19

20                 Defendant.

21

22

23           TO:   UNITED STATES MARSHALS SERVICE, CENTRAL DISTRICT OF

24           CALIFORNIA:
25           A Complaint for Forfeiture having been filed in this

26     action,
27     ~//
28
 Case 2:19-cv-08583-VAP-FFM Document 21 Filed 01/27/20 Page 2 of 2 Page ID #:77
        2:19-cv-08583-VAP-FFM Document 8 Filed 10/08/19 Page 2 of 2 Page ID #:2



 1        IT IS ORDERED that you seize the defendant, $3,430,286.72

 2   In Bank E'unds, and cause the same to be detained in your

 3   custody, or in the custody of a Substitute Custodian, until

 4   further notice of the Court.

 5        YOU ARE FURTHER ORDERED to file this process in this Court

 6   with your return promptly after execution.

 7
 8       DATED:      'I OJSIZO'I9
 9
                                                                        ~~F9at+~.t r4,


la                                          KIRY K. GRAY, Clerk       _~~ ~ ~~
                                              ~    ~~,,1               ~~
                                                                      ~''                '_.
1~

12                                          Deputy Clerk

13

14

15

16

Z7

18

19

20

21

22

23

24

25

26

27

28

                                        2
